UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-1074


In Re:   HARRY NOLAN MOODY,

                Petitioner.




     On Petition for Writ of Mandamus.         (1:07-cv-00127-LHT)


Submitted:   August 27, 2009                 Decided:   September 4, 2009


Before TRAXLER, Chief Judge, and MOTZ and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Harry Nolan Moody, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Harry Moody petitions for a writ of mandamus, alleging

the district court has unduly delayed acting on his 28 U.S.C.A.

§ 2255 (West Supp. 2009) motion.                He seeks an order from this

court directing the district court to act.                       Our review of the

docket sheet reveals that the district court denied the § 2255

motion        and   dismissed       the     action    on      August     20,     2009.

Accordingly,        because   the   district     court     has    recently     decided

Moody’s case, we deny the mandamus petition as moot.                         We grant

leave    to    proceed   in   forma       pauperis.      We   dispense    with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                   PETITION DENIED




                                            2